Citation Nr: 9911572	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-40 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


INTRODUCTION

The appellant reportedly had active military service from May 
1994 to June 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 determination by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs.  This case was previously before the Board and was 
remanded in October 1998 to afford the veteran a requested 
hearing.  The RO duly scheduled the hearing and notified the 
veteran, but he did not report. 



FINDINGS OF FACT

1.  The veteran's DD Form 214 reflects that he entered active 
duty on May 23, 1994, and was separated on June 2, 1995; the 
narrative reason for separation was fraudulent entry into 
military service (other); information from the Department of 
Defense is to the effect that the veteran had a 4 year 
enlistment term.

2.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
four-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); 38 C.F.R. § 21.7042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he was discharged for a 
preexisting medical condition which the Navy was aware of.  
He also argues that the sum of $1,200.00 was withheld from 
his pay and that he should be eligible for educational 
assistance benefits under Chapter 30.

Of record is a copy of the veteran's DD Form 214 which shows 
that he entered active duty on May 23, 1994, and was 
separated on June 2, 1995; the narrative reason for 
separation was fraudulent entry into military service 
(other).  The Department of Defense has reported that the 
veteran had a 4 year enlistment term.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with her performance of duty, as determined 
by the Secretary of each military department in accordance 
with regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011; 38 C.F.R. §  21.7042.

The veteran does not satisfy any of the foregoing conditions.  
He did not serve continuously for three years after June 30, 
1985, nor has any supporting evidence been presented showing 
that he was separated for one of the reasons listed above.  
In short, based on the veteran's period of active service, he 
does not qualify for Chapter 30 educational benefits under 38 
U.S.C.A. § 3011(a)(1)(A).

The Board observes that determinations by the service 
department as to the veteran's honorable service are binding 
on the VA.  38 C.F.R. § 3.14(d) (1998).  The legal criteria 
governing service eligibility requirements for Chapter 30 
educational assistance are clear and specific.  Based on the 
information of record from the service department regarding 
the reason for the veteran's separation, the Board finds that 
there is simply no legal basis to find him eligible for 
educational assistance benefits under Chapter 30.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

With regard to the contentions regarding the sum of $1,200 
deducted from the veteran's military pay for Chapter 30 
purposes, the Board does not have authority to address any 
request for a refund and hereby refers the appellant to the 
Department of Defense should he wish to request a refund. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

